Appeal from an order of the Family Court, Nassau County (Feiden, J.), entered May 3, 1988, which denied objections to an order of the same court (O’Shea, H.E.), entered February 3, 1988.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
Subsequent to the taking of this appeal the Family Court vacated the order of the Hearing Examiner entered February 3, 1988 (see, Matter of Chertok v Chertok, 141 Misc 2d 878). As the relief desired on appeal has already been obtained, this appeal has been rendered academic (see, Marx v Yorkshire Indent. Co., 11 Misc 2d 884). Rubin, J. P., Eiber, Spatt and Rosenblatt, JJ., concur.